Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2018

The Court of Appeals hereby passes the following order:

A18A0503. TRIPP v. THE STATE

      Otis Robert Tripp Jr., appeals from his convictions for multiple counts of
aggravated child molestation, aggravated sexual battery, and child molestation. In an
earlier appeal, this Court reversed the trial court’s grant of Tripp’s motion for new
trial, and remanded the case for further proceedings. See Tripp v. State, Case No.
A15A1003, decided Nov. 17, 2015.
      On remand, the trial court held another hearing on Tripp’s motion for new trial,
after which it denied the motion. Tripp then filed the instant appeal and the Clerk of
the Dougherty County Superior Court transmitted the record to this Court. Our
review, however, shows that the hearing on the motion for new trial that occurred on
April 26, 2016, has not been included in the record on appeal. In his notice of appeal,
Tripp designated the transcript to be included in the record transmitted to this Court.
      As the transcript of the motion for new trial hearing is necessary for a
determination of whether the trial court properly denied the motion for new trial, we
must remand this appeal to the trial court for completion of the record. Accordingly,
this case is REMANDED to the Clerk of the Dougherty County Superior Court to
compile the transcript of the hearing dated April 26, 2016 and transmit it to this Court
within 15 days of receipt. The Clerk of this Court is directed to redocket this appeal
upon receipt of the complete transcript.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/20/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.